COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JARRATT RIPLEY,                                §               No. 08-19-00040-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                112th District Court

  THE STATE OF TEXAS,                            §              of Pecos County, Texas

                         State.                  §              (TC# P-3828-112-CR)

                                             §
                                           ORDER

       The Court has reviewed the letter filed by the State notifying the Court that Appellant’s

brief includes sensitive information. Rule 9.10 requires that sensitive data, including the name of

a person who was a minor at the time the offense was committed, be redacted. See TEX.R.APP.P.

9.10(a)(3), (d). Appellant is therefore ORDERED to file a corrected brief no later than June 4,

2019 to address this defect.

       IT IS SO ORDERED this 30th day of May, 2019.



                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.